Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 11, 2019

The Court of Appeals hereby passes the following order:


A19A0594, A19A0595, A19A0596, A19A0597. TRACY EDWARD JOHNSON
    v. THE STATE.


      In December 2016, Tracy Edwards Johnson pled guilty to six counts of
violating a family violence order. He was sentenced to 12 months in confinement on
the first charge and given consecutive 12-month probation sentences on the remaining
charges. Johnson’s probation was subsequently revoked, and he has since filed
numerous pro se motions and appeals challenging the legality of his sentence, the
denial of his motions for an out-of-time appeal, and various procedural issues that
have been mooted by his guilty plea. He filed these direct appeals from the denial of
his numerous motions. We, however, lack jurisdiction.


      In construing pleadings, substance controls over nomenclature. Kuriatnyk v.
Kuriatnyk, 286 Ga. 589, 590 (690 SE2d 397) (2010). Although Johnson purported to
file motions to modify and vacate his original sentence and motions for an out-of-time
appeal of his original sentence, his motions repeatedly challenge the revocation of his
probation. To appeal the revocation of probation, however, Johnson was required to
file an application for discretionary appeal. See OCGA § 5-6-35 (a) (5), (b); Jones
v. State, 322 Ga. App. 269, 269, n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga.
App. 105, 105 (485 SE2d 214) (1997). His failure to do so deprives us of jurisdiction
over these appeals, which are hereby DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/11/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.